DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 	
Claim status

This action is in response to applicant filed on 03/31/2021.
Claim 1 has been amended.
Claims 1-31 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 12, 18, 19, 20, 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 6,471,087) in view of Masoud et al. (US 2016/0330573).


Regarding claim 1: Shusterman disclose a system to monitor a user's health comprising:
 a monitor element (Fig. 2A and Fig. 6, items 216 and  218)  securable to the user's body (Col. 10, Lines 54-65: Once garment 216 is sized to fit a given patient, and is fitted appropriately with sensor 218, the patient can wear garment 216 and simultaneously locate sensor 218 properly), the monitor element including at least one sensor providing information associated with health of the user, the sensor providing information associated with one or more of: 
user heart rate; 
user respiration rate; 
user blood pressure; 
user oxygen level (Fig. 5, Col. 10, Lines 18-26); 
a gateway element (Fig. 2, item 214 and 208), in wireless communication with the monitor element (Col. 11, Lines 24-28 and 33-35), wherein the information associated with health of the user is received by the gateway element from the monitor element (Col. 11, lines 29-31); and 
a central station in communication with the gateway element (Fig. 2B, item 202), wherein the information associated with health of the user is received by the central station from (Col. 11, Lines 29-31), wherein the central station analyzes the information and determines whether intervention is appropriate, based at least on: 
at least one heartrate threshold; 
at least one respiration rate threshold; 
at least one blood pressure threshold; and 
at least one oxygen level threshold (Col. 6, Lines 15-22: PC 202 (central station) provide redundant monitoring which is the same as the monitoring unit item 214 (Col. 6, Lines 9-13)).
Shusterman does not explicitly disclose the monitor element being in contact with the user’s body at any desired position.
In analogous art regarding monitoring user’s health, Masoud disclose a monitor element being in contact with the user’s body at any desired position (Fig. 1, item 100, ¶0046: the sensor device 100 is an implantable medical device, shown as implantable medical device 102, configured to be surgically implanted at a desired location of/within a user's body).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of the monitor element being in contact with the user’s body at any desired position as disclose by Masoud, to the monitor element of Shusterman. The motivation is to provide more flexibility of placement of the sensor hence making the system more versatile and efficient.

Regarding claim 2: The combination of Shusterman and Masoud disclose the system of claim 1, wherein the information associated with the health of the user is stored in a memory (database) associated with the central station (Shusterman: Col. 20, 31-33).

Regarding claim 3: The combination of Shusterman and Masoud disclose the system of claim 1, wherein the information associated with the health of the user further comprises information associated with:
user weight; 
user activity; and 
user sleep quality (Shusterman: sensor item 218 include fail sensor 508 and GPS monitor 510 which monitor user activity (Fig. 5, Col. 10, Lines 35-40)).

Regarding claim 12: The combination of Shusterman and Masoud disclose the system of claim 1, wherein the monitor element further comprises an in-bed monitoring element (Shusterman: sensor item 218 include fail sensor 508 which indicate if the patient has fallen (hence no in-bed) (Fig. 5, Col. 10, Lines 35-40)).

Regarding claim 18: The combination of Shusterman and Masoud disclose the system of claim 1, further comprising an alert device (Shusterman: Fig. 2B, item 238) in wireless communication with at least one of the gateway element and the central station (Shusterman: Col. 7, Lines 4-10).

Regarding claim 19: The combination of Shusterman and Masoud disclose the system of claim 1, wherein the alert device comprises an alert button (Shusterman: Fig. 2B, item 238), wherein the alert device transmits an alert signal to the gateway element when the alert button is (Shusterman: Col. 7, Lines 4-10).

Regarding claim 20: The combination of Shusterman and Masoud disclose the system of claim 19, wherein the gateway element transmits the alert signal to emergency personnel (Shusterman: Col. 7, Lines 4-10).

Regarding claim 21: The combination of Shusterman and Masoud disclose the system of claim 19, wherein central station transmits the alert signal to emergency personnel. (Shusterman: Col. 7, Lines 4-10).

Regarding claim 31: The combination of Shusterman and Masoud disclose the system of claim 1, wherein the monitoring device is in two way communication with one or more of the gateway device and the central station (Shusterman: Fig. 2A. Notice communication link between item 214 and 208 that have a two arrows line, which indicate two way communication).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 6,471,087) in view of Masoud et al. (US 2016/0330573) and further in view of Cumming et al. (US 2017/0246041).

Regarding claim 4: The combination of Shusterman and Masoud disclose the system of claim 1, but does not explicitly disclose wherein the monitor element comprises an adhesive element positioned on an inner surface thereof for contact with the user’s skin to position the monitor element on the user’s body.
In analogous art regarding monitoring user’s health, Cumming disclose a monitor element comprises an adhesive element positioned on an inner surface thereof for contact with the user’s skin to position the monitor element on the user’s body (¶0062: A gentle release adhesive can be used to hold the sensor in position and/or to provide constant intimate contact with the patient's skin).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include an adhesive element positioned on an inner surface thereof for contact 
 
Regarding claim 5: The combination of Shusterman, Masoud and Cumming disclose the system of claim 4, wherein the adhesive element includes an alignment element positions to aid in the positioning of the monitor element on the user’s (Cumming: ¶0062: The sensor can be embedded or attached to the interior surface of the bandage cap in an advantageous positon, likely the forehead area). 

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 6,471,087) in view of Masoud et al. (US 2016/0330573) and further in view of Kumar et al. (US 2017/0056682).

Regarding claim 6: The combination of Shusterman and Masoud disclose the system of claim 1, but does not explicitly disclose wherein the monitor element comprises a plurality of electrodes. 
In analogous art regarding monitoring user’s health, Kumar disclose wherein the monitor element comprises a plurality of electrodes (Fig. 3, item 502 and 504, ¶0092).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include a plurality of electrodes, as disclose by Kumar, to the monitor element of the combination of Shusterman and Masoud. Since having a limited universe of potential 

Regarding claim 7: The combination of Shusterman, Masoud and Kumar disclose the system of claim 6, wherein a pair of electrodes are provided on a first end of the monitor element (upper patch) and a third electrode is provided on a second end of the monitor element, opposite the first end (lower patch) (Kumar: Fig. 3, ¶0092).

Regarding claim 8: The combination of Shusterman, Masoud and Kumar disclose the system of claim 7, but does not explicitly disclose wherein the pair of electrodes are provided side by side. However, it does disclose a pair of electrodes (Kumar: ¶0092). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  arrange the pair of electrodes provided in a side by side manner since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 9: The combination of Shusterman, Masoud and Kumar disclose the system of claim 8, wherein the third electrode is spaced a predetermined distance from the pair of electrodes (Kumar: Fig. 3, ¶0092).

Regarding claim 10: The combination of Shusterman, Masoud and Kumar disclose the system of claim 9, wherein the pair of electrodes and third electrode are positioned to provide ECG information (Kumar: Abstract).

Regarding claim 11: The combination of Shusterman, Masoud and Kumar disclose the system of claim 7, wherein the first end of the monitor element (item 502) is connected to the second end of the monitor element (Kumar: Fig. 3, item 506) via a flexible bridge element (Kumar: Fig. 3, item 512) such that the first end of the monitor element and second end of the monitor element are movable with the user’s skin relative to each other (Kumar:¶0020: The wearable defibrillator can further include a flexible bridge connecting the first and second patient engagement substrates.  The flexible bridge can include an electrical conductor configured to provide electrical communication between the second defibrillator pad electrode and the second plurality of ECG sensing electrodes to one or more of the controller and the one or more capacitors).

Claims 13-17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 6,471,087) in view of Masoud et al. (US 2016/0330573)  in view of Kumar et al. (US 2017/0056682) and further in view of Banet et al. (US 2011/0066043).

Regarding claim 13: The combination of Shusterman, Masoud and Kumar disclose the system of claim 10, but does not explicitly disclose wherein the monitor element comprises at least one light emitting diode and at least one light sensor facing the user.
(Fig. 12, item 224)  and at least one light sensor facing the user(Fig. 12, item 227) (¶0071).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the monitor element comprises at least one light emitting diode and at least one light sensor facing the user, disclose by Banet, to the monitoring element of the combination of Shusterman, Masoud and Kumar. The motivation is to eliminate electromagnetic interference therefore making the system more reliable.

Regarding claim 14: The combination of Shusterman, Masoud, Kumar and Banet disclose the system of claim 13, wherein the at least one light sensor provides light sensing information based on light reflected from the at least one light emitting diode off the user’s skin. (Banet: ¶0071)

Regarding claim 15: The combination of Shusterman, Masoud, Kumar and Banet disclose the system of claim 14, wherein the light sensing information and ECG information are used to determine the user blood pressure (Banet: ¶0071-0072).

Regarding claim 16: The combination of Shusterman, Masoud, Kumar and Banet disclose the system of claim 14, wherein the light sensing information and ECG information is transmitted from the monitor element to the gateway element and the user blood pressure is determined at the gateway element (Shusterman: Col. 11, lines 29-31 and Banet: ¶0071-0072). 

Regarding claim 17: The combination of Shusterman, Masoud, Kumar and Banet disclose the system of claim 14, wherein the light sensing information and ECG information is transmitted from the monitor element to the gateway element and from the gateway element to the central station and the user blood pressure is determined at the central station (Shusterman: Col. 11, lines 29-31, Banet: ¶0071-0072 and Shusterman: Col. 6, Lines 15-22: PC 202 (central station) provide redundant monitoring which is the same as the monitoring unit item 214 (Col. 6, Lines 9-13)).

Regarding claim 22: The combination of Shusterman, Masoud, Kumar and Banet disclose the system of claim 16, wherein the alert device provides two way communication with at least one of the gateway element and the central station (Fig. 1, item 400, Col. 3, Line 65-Col. 4, Line 1).

Claims 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 6,471,087) in view of Masoud et al. (US 2016/0330573) and further in view of Wiggerman et al. (US 2016/0314672).

Regarding claim 23: The combination of Shusterman and Masoud disclose the system of claim 1, but does not explicitly disclose further comprising a bed sensor in wireless communication with the gateway element. 
In analogous art in regards to patient monitoring, Wiggerman disclose a bed sensor (Fig. 1, item 114, 116, 118, 120 and 122 ) in wireless communication (¶0038) with a gateway element (Fig. 1, item 140)(¶0033).


Regarding claim 24: The combination of Shusterman, Masoud and Wiggerman disclose the system of claim 23, wherein the bed sensor provides orientation information associated with a position of the user in a bed (Wiggerman: ¶0033).

Regarding claim 25: The combination of Shusterman, Masoud and Wiggerman disclose the system of claim 24, wherein the orientation information is used by the gateway element to provide mobility information associated with the user. (Wiggerman: ¶0033).

Regarding claim 26: The combination of Shusterman, Masoud and Wiggerman disclose the system of claim 24, wherein the orientation information is used by the gateway element to provide sleep activity information associated with the user. (Wiggerman: ¶0033: movement information is sleep activity information).

Regarding claim 27: The combination of Shusterman, Masoud and Wiggerman disclose the system of claim 24, wherein the orientation information is transmitted by the gateway element to the central station and the central station provides mobility information associated with the user (Shusterman: Col. 11, lines 29-31, Wiggerman: ¶0033 and Shusterman: Col. 6, Lines 15-22: PC 202 (central station) provide redundant monitoring which is the same as the monitoring unit item 214 (Col. 6, Lines 9-13)).

Regarding claim 28: The combination of Shusterman, Masoud and Wiggerman disclose the system of claim 24, wherein the orientation information is transmitted by the gateway element to the central station and the central station provides sleep activity information associated with the user. (Shusterman: Col. 11, lines 29-31, Wiggerman: ¶0033 and Shusterman: Col. 6, Lines 15-22: PC 202 (central station) provide redundant monitoring which is the same as the monitoring unit item 214 (Col. 6, Lines 9-13)).

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 6,471,087) in view of Masoud et al. (US 2016/0330573) and further in view of Hayter et al. (US 2009/0005665).

Regarding claim 29: The combination of Shusterman and Masoud disclose the system of claim 24, but does not explicitly disclose wherein the monitor element checks the information associated with health of the user for errors prior to sending the information associated with health of the user to the gateway element and does not send the information associated with health of the user to the gateway element when errors are detected.
In analogous art regarding data transmission, Hayter disclose wherein a monitor element checks the information associated with health of the user for errors prior to sending the information associated with health of the user to the gateway element and does not send the (¶0135).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the monitor element checks the information associated with health of the user for errors prior to sending the information associated with health of the user to the gateway element and does not send the information associated with health of the user to the gateway element when errors are detected, as disclose by Hayter, to the system of Shusterman and Masoud. The motivation is to save power and data space by not sending corrupted information.

Regarding claim 30: The combination of Shusterman and Masoud disclose the system of claim 24, but does not explicitly disclose wherein the gateway element checks information received from the monitor element for errors before transmitting to the central station and checks data received from the central station for errors before transmitting it to the monitoring device, and does not transmit data when errors are detected.
In analogous art regarding data transmission, Hayter disclose wherein the gateway element checks information received from the monitor element for errors before transmitting to the central station and checks data received from the central station for errors before transmitting it to the monitoring device, and does not transmit data when errors are detected (¶0135).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the gateway element checks information received from the monitor element for errors before transmitting to the central station and checks data received from the central station for errors before transmitting it to the monitoring device, and .

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. Applicant argues in substance:
Applicant’s arguments with respect to claim(s) 1 that Shusterman fails to disclose, “a monitor element securable to and in contact with the user’s body at any desired position,”. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues that Shusterman does not disclose the central station 100 providing a nurse call signal or any other sort of intervention or intervention alert. Shusterman only discloses that the unit 214 provides the nurse call signal. See Shusterman, Col. 6, 11. 9-15.
Examiner respectfully disagrees: as previously disclose, the central station (item 202) provide redundant back up monitoring which includes determine whether intervention is appropriate. Furthermore, providing a nurse call signal, on the broadest reasonable interpretation, is determination the intervention is appropriate.

The rest of the arguments are based on the argument already addressed and discussed above.


 
Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689